Citation Nr: 0930224	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for 
unilateral right ear sensorineural hearing loss.

2.  Entitlement to service connection for chronic testalgia.

3.  Entitlement to service connection for tendonitis of the 
right knee.

4.  Entitlement to service connection for tendonitis of the 
left knee.

5.  Entitlement to service connection for arthritis of the 
right elbow.

6.  Entitlement to service connection for arthritis of the 
left elbow.

7.  Entitlement to service connection for low back pain.

8.  Entitlement to service connection for tendonitis of the 
left ankle. 

ATTORNEY FOR THE BOARD

S. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 2001 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The appeal has since been transferred 
to the RO in Muskogee, Oklahoma.  

The Veteran was scheduled for a hearing before the Board in 
June 2007 per his request, but the Veteran failed to appear 
despite notification being sent to his last known address.  
It was subsequently determined that the Veteran is currently 
incarcerated. 

The case was brought before the Board in August 2008, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him VA 
examinations.  The case is once again before the Board for 
appellate consideration of the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.





REMAND

The Veteran alleges various orthopedic injuries due to field 
training and the harsh physical regimen during his active 
service.  In regard to his increased rating claim, the 
Veteran alleges his hearing loss is worse than currently 
rated.

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  See Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

In regard to increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

In regard to service connection claims, the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  Id.

As indicated in the prior remand, the Veteran separated from 
the military in 2004 and, not surprisingly, post-service 
medical records are scarce.  The most current VA outpatient 
treatment records from 2008 indicate sporadic complaints of 
low back pain, shoulder pain, elbow pain, ankle pain and, 
most significantly, testicular pain.   The Veteran's service 
treatment records confirm the various orthopedic complaints 
as well as a significant history of testicular pain, but the 
Veteran was never definitively diagnosed for any of the 
claimed conditions. In regard to hearing loss, the most 
current audiological testing was in January 2004, on 
separation examination, which was over five years ago. 

The Board notes the RO attempted to afford the Veteran VA 
examinations as to all his claims.  In 2004, the Veteran 
failed to report to his examinations.   The record shows that 
the Veteran changed addresses on multiple occasions and at 
least on one occasion relocated to a new state during the 
pendency of this appeal.  It is unclear if the Veteran ever 
received proper notice of the 2004 examinations.  

The Board remanded the claim in 2008 to afford the Veteran 
new examinations.  The RO managed to contact the Veteran and 
scheduled appropriate examinations in 2008.  The Veteran 
contacted the VAMC in December 2008 and cancelled all his 
appointments indicating he was unsure when he would be able 
to appear for an examination.  The RO was later advised the 
Veteran was incarcerated at the Cleveland County Jail in 
Norman, Oklahoma.  Recent mail, to include the last March 
2009 supplemental statement of the case (SSOC), however, was 
returned to the VA from the jail indicating the Veteran no 
longer resides there.  

Upon further investigation, however, the Board has determined 
the Veteran, in fact, is still incarcerated, but has changed 
facilities to the Cleveland County Jail in Lexington, 
Oklahoma.  It appears the returned mail was sent to the 
incorrect address.  Corrective action is necessary to ensure 
the VA has satisfied its duty to provide the Veteran VA 
examinations for his various claims.

Because of the Veteran's incarcerated status, the typical 
procedures for scheduling an examination will likely not be 
adequate in this case.  Nevertheless, the United States Court 
of Appeals for Veterans Claims (Court) has cautioned "those 
who adjudicate claims of incarcerated veteran to be certain 
that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  In 
Bolton, the Court remanded a case where the RO claimed an 
inability to get a fee-basis physician to conduct an 
examination at a correctional facility.  In that case, 
further efforts were deemed necessary to attempt to examine 
the veteran.  Id.

On remand, the RO should take reasonable steps to attempt to 
schedule the Veteran for the examinations in connection with 
the claim for service connection and increased rating claims.  
The VA Adjudication Procedure Manual may be helpful in this 
instance.  It contains a provision for scheduling 
examinations of incarcerated veterans.  The manual calls for 
the AOJ or the local Veterans Health Administration (VHA) 
Medical Examination Coordinator to confer with prison 
authorities to determine whether the veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel.  If that is not possible, the veteran may be 
examined at the prison by: (1) VHA personnel; (2) prison 
medical providers at VA expense; or (3) fee-basis providers 
contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2008).

The RO should also take this opportunity to obtain all recent 
VA outpatient treatment records from November 2008 to the 
present.  To the extent they exist, the RO should also ask 
the Veteran to sign a release for any pertinent medical 
records for treatment received during his incarceration.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any medical records and 
hospitalization records for the Veteran's 
conditions from the VAMC in Broker, 
Oklahoma from November 2008 to the 
present. 
Any negative responses should be 
documented in the file.

2.  Ask the Veteran to complete release 
forms authorizing VA to request his 
treatment records from any private 
treating provider, to include during his 
period of incarceration, for any of his 
claimed conditions.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented

3.  After obtaining the above VA and 
private medical records, to the extent 
available, schedule the Veteran for an 
audiological examination to evaluate the 
current severity of his service-connected 
unilateral sensorineural hearing loss and 
any complications.  The audiologist must 
fully describe the functional effects 
caused by a hearing disability in his or 
her final report.  

4.  After obtaining the above VA and 
private medical records, to the extent 
available, schedule the Veteran for 
appropriate examinations for the claimed 
conditions of chronic testalgia, 
bilateral knee tendonitis, left ankle 
tendonitis, bilateral elbow arthritis and 
low back pain to ascertain whether 
diagnosable conditions exist. 

After reviewing the file, the examiner 
should render an opinion as to whether it 
is at least as likely as not that any of 
the Veteran's diagnosed conditions is 
related to disease or injury incurred 
during his service, specifically 
commenting on the Veteran's in-service 
complaints, treatments and diagnoses of 
each condition. 

The claims folder must be reviewed by the 
examiners and the examiners should 
provide a complete rationale for any 
opinion given without resorting to 
speculation. 



It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5. After the above is complete, 
readjudicate the Veteran's claims. If the 
claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the Veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, 


is both critical and appreciated. The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  



_________________________________________________
MICHAEL HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

